nd;
                               WR-77,402-47

         v.                          TMjrun ju&uial 0j<,7/lut
 L-XMB VF IttM,                      IS7TXNC XN AUmM llSSQEIVED IN
                                                                             .8

                          •Vktitim                              APR 172015
to THfc' cLtnk'<> tmu:
                                                         AbsSAcosia.Cferk
i. tame- neu) Teilt-lett&t. Oktrsll J. UuiMl 9e4UU*i tilt, Aou// Pe, it




 u     /; rlu ^[h "JH? ,**'" "i***** »k<* ^w„„/



H. Af Yofcft £„//    jf 4^4,




                                                                                  4/»




                                               Ve,y Truly You/4.
                                               DkAAlU A JiilvfU^
                                               Otitrell Tj Vkiteet hote
                                               0. fi. *//,'* (iu/f
                                               /*47 FM 4£0